OPINION
PER CURIAM:
The record is remanded to the trial court for an evidentiary hearing and for a determination of the truthfulness of the appellant’s statement that she was “led to believe” by her trial counsel that she was pleading guilty to “involuntary manslaughter.”
If the trial court concludes the appellant was misled, as she states, permission should be granted to withdraw the guilty plea. On the other hand, if the trial court concludes the appellant was not misled the court’s findings and conclusions should be reported to this Court.
It is so ordered.